Determination of respondent, dated May 2, 2012, which terminated petitioner’s tenancy on the grounds of nondesirability and breach of respondent’s rules and regulations, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [Michael D. Stall-man, J.], entered October 16, 2012), dismissed, without costs.
Respondent’s determination is supported by substantial evidence. The arresting officer testified that, upon execution of a search warrant, which was obtained after several controlled purchases of crack cocaine had been made from the subject apartment, police recovered crack cocaine, drug packaging equipment, and approximately $2,000 in small bills from the apartment (see Matter of Zimmerman v New York City Hous. Auth., 84 AD3d 526 [1st Dept 2011]). The officer also stated that he observed petitioner exchanging small objects for money from the kitchen window of her first-floor apartment, and there is no basis to disturb the Hearing Officer’s finding that petitioner’s testimony denying such activity was not credible (see Matter of Santana v New York City Hous. Auth., 106 AD3d 449 [1st Dept 2013]). Similarly, the Hearing Officer’s decision to reject petitioner’s testimony that it was the other person who was present when the search was conducted who was solely responsible, is entitled to deference (see id.; Matter of Satterwhite v Hernandez, 16 AD3d 131 [1st Dept 2005]). The subsequent dismissal of the criminal charges against petitioner does not warrant a different determination (see Matter of Whitted v New York City Hous. Auth., 110 AD3d 447, 448 [1st Dept 2013]).
Under the circumstances presented, the penalty of termination does not shock our sense of fairness (see Matter of Santana, 106 AD3d at 449; Matter of Zimmerman, 84 AD3d at 526). Concur — Mazzarelli, J.E, Friedman, DeGrasse, Freedman and Kapnick, JJ.